85251: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29372: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85251


Short Caption:TOBIN VS. THE EIGHTH JUD. DIST. CT.Court:Supreme Court


Related Case(s):79295, 82094, 82234, 82294, 84371


Lower Court Case(s):Clark Co. - Eighth Judicial District - A828840Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNona Tobin
					In Proper Person
				


RespondentJessica K. PetersonAaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of ClarkAaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/30/2022Filing FeePetition Filing Fee Paid. $250.00 from Nona Tobin.  Check no. 618. (SC)


08/30/2022Petition/WritFiled Proper Person Petition for Writ of Prohibition and/or Mandamus. (SC)22-27290




08/30/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 1-10. (SC)22-27294




08/30/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 11-21. (SC)22-27295




08/30/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 22-32. (SC)22-27296




08/30/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 33-40. (SC)22-27299




08/30/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)22-27317




09/01/2022Petition/WritFiled Proper Person Petition for Writ. (Amended Notice of Filing of Petition for a Writ of Prohibition and/or Mandamus) (SC)22-27580




09/13/2022Notice/IncomingFiled Petitioner's Proof of Service (Writ and Appendix). (SC)22-28548




09/19/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/LS. (SC)22-29372





Combined Case View